Citation Nr: 1538332	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  11-20 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased rating for sleep apnea, evaluated as 30 percent disabling prior to May 29, 2014, and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from October 1996 to April 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for sleep apnea, and assigned a 30 percent evaluation, effective November 24, 2009.

The Veteran testified before the undersigned at a July 2014 Travel Board hearing.  The hearing transcript is of record.

In September 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In a January 2015 rating decision, the RO granted an increased rating of 50 percent for the service-connected sleep apnea, effective May 29, 2014.  The issue of an increased rating for sleep apnea remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  For the period prior to May 29, 2014, the Veteran's sleep apnea was manifested by loud snoring, gasping breath, fragmented sleep, unrestorative sleep, and occasional excessive daytime sleepiness; there was no need for a breathing machine, such as a continuous airway pressure (CPAP) machine.

2.  For the period beginning May 29, 2014, the Veteran's sleep apnea requires the use of a CPAP machine; there is no evidence of sleep apnea that causes chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for sleep apnea for the period prior to May 29, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6847 (2015).

2.  The criteria for a rating in excess of 50 percent for sleep apnea for the period beginning May 29, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6847 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).


Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.   There has been no allegation or evidence of prejudice.

The record reflects that in December 2009, the Veteran was provided with the required notice under § 5103.  The Board notes that the letter expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  Also, the Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) and the information required by Vazquez-Flores, in the December 2009 letter.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).
VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA treatment records.  The Veteran has not reported any private treatment.  Additionally, the Veteran was provided proper VA examinations in April 2010 and February 2012 for his sleep apnea.

Finally, as noted above, the Board remanded the claim in September 2014, to obtain outstanding VA treatment records reported by the Veteran.  The records were subsequently obtained and associated with the e-folder.  Accordingly, the Board finds that the remand instructions were thereby complied with and the duty to assist provisions have been satisfactorily met.  Stegall v. West, 11 Vet. App. 268 (1998).
The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. At 126.

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Analysis

The Veteran is currently in receipt of a 50 percent rating for his service-connected
sleep apnea, under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6847, which provides that a noncompensable rating is assigned for asymptomatic sleep apnea, but with documented sleep disorder breathing.  The next higher 30 percent rating is assigned for persistent day-time hypersomnolence.  A 50 percent rating is assigned when the sleep apnea requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine.  A 100 percent rating is assigned for sleep apnea that causes chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.

Period prior to May 29, 2014

February 2010 VA treatment records note that the Veteran was seen in January 2004 for snoring, daytime hypersomnolence, constant exhaustion, falling asleep at
work despite sleeping 4-6 hours at night, and reports of him "gasping for breath" from his girlfriend.  A sleep study was ordered, but was never finished.  He was diagnosed with insomnia in March 2001.  At the time of treatment, he was still snoring loudly and gasping for breath. He still snores loudly.  He denied any sleepiness in the daytime, and reported taking naps almost every day.  He was not using any machines, hemoptysis, anticoagulation, tracheotomy, CPAP machine, oxygen or antimicrobial therapy.  There was no evidence of malignant diseases, pulmonary hypertension, RVH, cor pulmonale, or congestive heart failure.

The Veteran was afforded a VA examination with a sleep study in April 2010.  He was diagnosed at that time with obstructive sleep apnea.  Nocturnal symptoms were loud snoring, gasping breath/witnessed apnea, fragmented sleep, and unrestorative sleep.  Daytime symptoms consisted of occasional excessive daytime sleepiness.  He denied falling asleep while driving, but reported falling asleep during inactive times such as watching television, or while reading.  He also reported napping on
weekends for an hour to an hour and a half, and weight gain of 10 pounds in the past 5-10 years.  He also noted that he had not tried a CPAP machine at that time.

June 2010 VA treatment records show that the Veteran complained of sleep latency; nocturnal symptoms, including loud snoring., gasping breath/witnessed apnea,
fragmented sleep, and unrestorative sleep; and occasional excessive daytime sleepiness.  The Veteran also reported in June 2010 that he had not tried a CPAP machine yet.

In a July 2010 rating decision, the RO granted service connection for sleep apnea, and assigned a 30 percent evaluation, effective November 24, 2009.

January 2011 VA treatment records show that the Veteran was seen in the CPAP clinic to initiate a home based study of auto titrating CPAP.  Treatment records show that later in January 2011, it was noted that a CPAP would not be issued due to inadequate CPAP usage.  During an April 2011 evaluation for sleep apnea, the Veteran reported that he was doing well except that he only had three nights of uninterrupted sleep.  He reported that he slept about 5-6 hours a night, and that if he was awakened, he could not return to sleep.  He also reported that he needed to take frequent naps, and noted that he only took sleeping medicine during his test runs with the CPAP machine.  He reported that the sleep lab was unable to get enough data to put him on a permanent CPAP machine.  

The Veteran appealed this initial rating.  He was afforded another VA examination in February 2012.  The VA examiner indicated that a CPAP titration study was attempted twice, but the Veteran could not tolerate the testing.  He was then sent to ENT, and they performed a nasal septal rhinoplasty, which helped his snoring significantly.  The examiner further indicated that the Veteran's daytime somnolence had improved somewhat, but he still woke up at night sweating, and had to take "cat naps" during the day.  The examiner concluded that the Veteran did not require the use of a CPAP machine.

There is no other medical evidence, VA or private, showing that the Veteran required the use of a CPAP machine for his sleep apnea during this period.

As there is no evidence during this period that the Veteran required the use of a breathing assistance device such as a CPAP machine, a rating in excess of 30 percent for sleep apnea is not warranted.

Period beginning May 29, 2014

VA treatment records show that on May 29, 2014, the Veteran underwent a sleep study and was issued a CPAP machine.  Accordingly, in a January 2015 rating decision, the RO granted an increased rating of 50 percent for the service-connected sleep apnea, effective from May 29, 2014.

A rating in excess of 50 percent for sleep apnea requires evidence of sleep apnea that causes chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.  The evidence of record does not show that the Veteran's sleep apnea has risen to the level of severity required for a 100 percent rating during the appeal period.  Therefore, a rating in excess of 50 percent is not warranted.

ORDER

Prior to May 29, 2014, a rating in excess of 30 percent for sleep apnea, is denied.

For the period beginning May 29, 2014, a rating in excess of 50 percent for sleep apnea, is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


